Citation Nr: 1210116	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-46 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for the period from July 5, 2006, to April 8, 2009.  

2.  Entitlement to a rating in excess of 50 percent for PTSD, for the period from April 9, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1969, including service in the Republic of Vietnam from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted service connection for PTSD and awarded a 50 percent disability rating, effective July 5, 2006.  

In May 2011, the Veteran testified during a Board hearing held at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  On the day of the hearing, the Veteran submitted additional evidence, including timesheets from his federally-sponsored weatherization program, and in a written statement waived initial RO consideration of this new evidence.  Subsequently, in July 2011, the Veteran's representative submitted a private psychological evaluation of the Veteran done in June 2011 along with a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2011).  

The hearing transcript reflects that at the time the hearing was conducted, there was one issue on appeal: entitlement to a higher initial rating for service-connected PTSD, rated as 50 percent disabling.  For reasons that will be explained in further detail herein, as this appeal arises from an initial rating award, under the circumstances of this case a staged rating approach is applicable.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, there is evidence of the Veteran's significant difficulties with employability, which the Board has outlined below in the Remand section.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claim for his service-connected PTSD.  

Therefore, the issues are set forth as described on the title page.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  From July 5, 2006, the effective date of service connection, until April 8, 2009, the evidence does not show that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  

2.  From April 9, 2009, the evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD, for the period from July 5, 2006 to April 8, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a disability rating of 70 percent, but no higher, for PTSD, for the period from April 9, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information  provided to the Veteran in a letter from the RO dated in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

Thereafter, the Veteran was granted service connection for PTSD and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the October 2006 correspondence.  In addition, since the higher initial rating claim for PTSD is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met.  

The duty to assist also has been fulfilled as VA and private medical records relevant to this matter have been requested or obtained and the Veteran was provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).  

The Veteran's PTSD rating has been adjudicated pursuant to the rating criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  

PTSD

The Veteran essentially asserts that his PTSD has worsened over time.  Historically, service connection for PTSD was granted in the June 2007 rating decision now on appeal and a 50 percent disability rating was assigned, effective July 5, 2006.  In his July 2008 Notice of Disagreement, the Veteran briefly reviewed his post-service history, which he blamed on his Vietnam experience, and asserted that he would have had a college education, been a successful farmer, or had a career in the insurance and financial industry if he had not been robbed of such a future by PTSD.  He also contended that he was slipping at work, had become more anxious, and had trouble staying focused.  He also noted a growing disconnection with people who worked for him.  

Period from July 5, 2006 to April 8, 2009

The Veteran underwent a VA examination in March 2007 by a VA board-certified psychiatrist.  The examiner noted there was no current treatment for a mental disorder, the Veteran had no history of suicide attempts or violence, and that he had few friends and socialized rarely.  On examination, the Veteran was oriented to person, place, and time.  He had no suicidal or homicidal thoughts.  Memory was normal.  He was appropriately groomed and his speech was coherent and spontaneous.  His effect was appropriate and his thought process and content were unremarkable.  No ritualistic behaviors or panic attacks were noted, but the examiner noted the Veteran had a sleep impairment.  On some nights he woke up at 3 a.m. or 4 a.m. and his mind "started thinking."  Though tired, the Veteran was still able to work the next day.  

The examiner noted other chronic PTSD symptoms that caused occupational and social impairment.  These included irritability, nightmares once or twice a month, hypervigilance, an exaggerated startle response, recurrent and intrusive distressing recollections of his combat experiences in Vietnam, and persistent avoidance of stimuli associated with combat trauma.  The examiner noted that flashbacks were rare, but that psychologically the Veteran was disturbed at a moderate level for minutes to half an hour.  When intrusive recollections were intense, for example, the Veteran asserted that he experienced nausea.  The examiner also noted that the Veteran was a loner and experienced a significant degree of emotional numbing that had caused him significant difficulty in forming close relationships.  He did not have a sense of a foreshortened future.  

The March 2007 VA examiner also noted that the Veteran was employed full-time as an independent contractor in insulation work, had once been a farmer, and had changed jobs many times in the ten years after his return home from Vietnam because of restlessness and poor social interaction.  Diagnosis was chronic PTSD and a GAF score of 50 was assigned.  The examiner noted that 50 was on the line between moderate and severe symptoms.  He stated that the Veteran took the rural "tough it out" approach and had not sought psychiatric treatment.  His hard work did assist in suppressing symptoms.  The examiner also noted that the Veteran's PTSD had limited his ability to work up to his potential and had limited his interpersonal relationships.  The VA examiner opined that the Veteran's level of occupational and social impairment reflected reduced reliability and productivity due to his PTSD symptoms.  

A May 2007 VA Agent Orange examination noted that the Veteran had served in Vietnam and had a history of PTSD.  

A September 2007 VA Substance Abuse Treatment Program (SATP) consultation noted that the Veteran had smoked marijuana since the age of 19.  Over the past 10 years he had smoked once to twice a week taking a couple hits off a joint and that he felt this use was now quite controlled.  It was noted that he enjoyed smoking marijuana, but that he understood the rationale for abstinence during PTSD treatment.  The examiner noted that the Veteran met the criteria for marijuana dependence.  The Veteran denied any legal problems and denied any suicidal or homicidal ideation.  The examiner also noted that the Veteran currently rented his farm out and ran an insulation contracting business.  

On examination, the Veteran was oriented to three spheres and was noted as well groomed with good hygiene.  His recent and remote memory was given as adequate and his mood appeared euthymic.  He expressed no suicidal or homicidal ideation or auditory or visual hallucinations.  Speech was regular and spontaneous and his thought process appeared logical and goal oriented.  Diagnosis was marijuana dependence in sustained partial remission and PTSD.  A GAF score of 70 was assigned.  It was noted that the Veteran had treated PTSD symptoms in the past with marijuana, but that he desired to stop that.

Based upon the evidence of record for this time period, the Board finds that the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity, or the criteria found in Diagnostic Code 9411 to support his current 50 percent rating.  A diagnosis of PTSD in the March 2007 VA examination provided evidence of the Veteran's difficulty in establishing and maintaining effective work and social relationships, one of the symptoms set out in the regulatory criteria to show occupational and social impairment with reduced reliability and productivity.  

The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 70 percent, which requires occupational and social impairment with deficiencies in most areas.  During the period from July 5, 2006 to April 8, 2009, there was no objective evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  

The Board finds that the symptomatology described in the evidence found in the claims file (especially the VA examination) is more consistent with the criteria for a 50 percent rating than for any higher rating for the period from July 5, 2006 to April 8, 2009.  

The Board also notes that for this time period the GAF scores assigned were the 50 awarded in the March 2007 VA examination and the 70 assigned in the September 2007 SATP consultation.  As noted above, the 50 score was on the borderline between moderate and serious symptoms while the 70 is reflective of only some mild symptoms in social or occupational functioning.  Thus, both GAF scores read together suggest the 50 percent rating, rather than any higher rating, is appropriate for the period from July 5, 2006 to April 8, 2009.  

Thus, based on the evidence found in the record and noted above, the Board finds that a rating in excess of 50 percent for PTSD, for the period from July 5, 2006 to April 8, 2009, is not warranted.  

Period from April 9, 2009

The Veteran underwent a VA examination in April 2009 by the same VA staff psychiatrist who had examined the Veteran in March 2007.  It was noted that the Veteran's work stress had increased over the past two years.  While before he was an independent contractor and could pace himself, the government's stimulus program had led him to expand his insulation business and hire three full-time people to provide weatherization assistance to those who qualified.  The Veteran told the examiner that while this had been good for business it put significant stresses on him and increased his PTSD symptoms.  He felt trapped because he felt he would no longer be able to keep pace and was afraid to quit because of the financial consequences.  His employees were people he knew from town and he wanted to keep them employed because the town had lost about 400 jobs recently.  The Veteran told the examiner that he really did not want to expand his operation, but found that people who needed employment looked to him and others did the books and estimates.  

On examination, the VA examiner noted increases in the severity of the Veteran's PTSD symptoms since the March 2007 examination, especially irritability, sleeping problems, and concentration and that the Veteran needed to undertake greater efforts to suppress intrusive thoughts.  Social isolation continued, but it was noted that the Veteran could establish and maintain working relationships.  He now had a sense of foreshortened future.  Diagnosis was chronic PTSD and a GAF score of 50 was awarded.  The April 2009 VA examiner also changed his earlier opinion on the level of the Veteran's occupational and social functioning.  He opined that the level of occupational and social impairment now reflected symptoms resulting in deficiencies in most areas rather than reduced reliability and productivity.  

The VA examiner further opined that the Veteran's PTSD symptoms had affected his ability to fully function occupationally and also affected personal relationships with a decrease in recreational activities.  The examiner noted that the Veteran was only able to maintain his contractor job with significant effort and because he did not have to be on the job site.  The examiner stated that the Veteran was concerned that he would not be able to continue his present level of effort and failure would affect not only the Veteran but his three employees who depended on him for a job.  Significant strain in his second marriage and difficulties with concentration also limited his functioning.  

The April 2009 VA examiner also noted that the Veteran exhibited more periods of a dysphoric mood and a sense of pessimism which had not yet reached the level of an independent diagnosis.  

While VA treatment records associated with the claims file do not reflect any specific psychiatric treatment for the Veteran, the April 2009 VA examiner noted that the Veteran had received some treatment at VA, such as different antidepressants.  Since they all caused side effects, the Veteran had stopped taking them.  However, he did take some herbal medications and Zolpidem, which assisted his sleeping.  

The Veteran's wife submitted a signed statement dated in May 2011 in which she stated that her husband's PTSD symptoms were hidden from most people for years.  She noted that after 43 years he still could not put the war behind him and that their marriage was marked by severe PTSD.  She stated that her husband's inability to stay on task at work had cost the family a great deal.  Mood swings, depression, and anger led to poor performance and little attendance to his contracting business.  She believed that the Veteran had lost nearly all will to work and support his family, and could not organize his life and stay on task.  

During his May 2011 Board hearing, the Veteran testified that he had a lot of trouble getting to work and that he liked to stay home and did not like to be around people.  He said that he probably did not even average 8 hours a week working on the government-funded weatherization program.  He also testified that he was a failure with everything he had done from not making sales calls as an insurance salesman to losing part of the family farm.  He said that "I got a lot of combat footage rolling around up here."  (See transcript at p. 7).  The Veteran later said that he was ready to quit work and turn the weatherization business over to his employees because he could no longer deal with the paperwork.  

The Veteran testified that it did not take much for him to lose his temper and that he had a strained relationship with his wife and children.  He admitted to thoughts of suicide when under stress and claimed that previous examiners had not put that in their reports.  "I would wanna do it," he said.  "I wouldn't care about myself, but I'd care about what it would do to my family."  (See transcript at p. 8).  He also admitted to smoking marijuana occasionally to avoid dreaming about the shooting death of a little girl on his second day out in the field in Vietnam.  

During his hearing the Veteran conceded that he had neglected and procrastinated about treatment of his PTSD.

A June 2011 report from a private clinical and forensic psychologist, M.S., Ph.D., stated that the Veteran's PTSD had clearly worsened since the effective date of service connection in July 2006.  Dr. M.S. reviewed a copy of the claims file in the preparation of his report.  It was noted that the Veteran experienced recurrent, intrusive, and distressing recollections and dreams of combat events and had periods of feeling or acting as if the traumatic events were reoccurring.  The report stated that the Veteran experienced almost daily suicidal ideation, was very depressed, and had panic attacks at least once every day.  His nightmares had increased in frequency with episodes that reached the level of flashbacks.  

The Veteran's primary subjective complaint was anhedonia, or living without pleasure.  He told the private examiner that his PTSD symptoms had completely ruined his life.  Persistent symptoms included increased arousal, difficulty sleeping, irritability and outbursts of anger, hypervigilance, and exaggerated startle responses which impaired his occupational and social functioning.  Dr. M.S. noted that there were times when the Veteran became so upset that he had to quit working in order to settle down and that psychologically he was disturbed at a severe level for hours to days at a time.  The examiner also noted that the Veteran had periods of personal neglect of appearance and hygiene and difficulty adapting to changing circumstances.  The Veteran took the MMPI-2 test (Minnesota Multiphasic Personality Inventory-Second Edition), which disclosed broad-based mental disorders.  Diagnosis was severe PTSD with an assigned GAF score of 40.  

Resolving all reasonable doubt in favor of the Veteran, for the period from the Veteran's VA mental examination on April 9, 2009 until the present, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, or a 70 percent disability rating.  The lay and medical evidence of record shows that the Veteran exhibited suicidal ideation, near continuous panic and difficulty in adapting to stressful circumstances with the expansion of his independent contractor's weatherization business.  The Board notes that the same examiner conducted both the March 2007 and the April 2009 VA mental examinations of the Veteran and that this examiner concluded that the Veteran's symptoms had worsened and that he now met the criteria for the 70 percent disability rating.  The 2011 private evaluation also noted the Veteran's struggles with suicidal ideation as well as dysphoria or depression.  Medical evidence from this time period also showed daily panic attacks, increased irritability and concentration difficulties, increased nightmares, increased flashbacks, and the Veteran's conviction that PTSD had "ruined" his life.  

Moreover, GAF scores assigned to the Veteran in 2009 and 2011 ranged widely from 50 to 40, which represents symptomatology ranging from the borderline of moderate and serious symptoms to a major impairment in several areas, such as work and family.  While the same VA examiner assigned a 50 GAF score in both the 2007 and 2009 examinations, the Board notes that this VA staff psychiatrist opined that he believed the Veteran's occupational and social impairment reflected worsening symptoms over the two-year period and a current 70 percent disability rating.  The Board notes that GAF scores by themselves are not dispositive of a disability rating and that the Veteran's symptomatology from April 9, 2009 onwards, as outlined above, certainly reflects serious, rather than more moderate, symptoms.  

The evidence of record for this time period does not show that the Veteran's PTSD symptoms were reflective of the criteria for the next higher rating of 100 percent, which requires total occupational and social impairment.  The Veteran did not exhibit most of the symptoms contained in the criteria for the assignment of a 100 percent rating outlined above.  During the period from April 9, 2009, while there was some evidence in the private 2011 evaluation of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), there was no objective evidence of persistent hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  In addition, information in the claims file shows that the Veteran has a good, if strained, relationship with a supportive wife.  

The Board finds that the symptomatology described in the medical and lay evidence from April 9, 2009 are more consistent with the rating criteria for the 70 percent rating rather than with either a lower 50 percent or a higher 100 percent disability rating.  Thus, the Board will resolve all reasonable doubt in this matter and find that a 70 percent rating for PTSD, but no higher, is warranted for the period from April 9, 2009.  


Conclusion

The Board has considered the Veteran's assertions that his PTSD disability warrants a higher initial rating.  The Board has considered the statements of the Veteran as to the extent of his PTSD over the entire course of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Consideration has been given to assigning further staged ratings for this claim; however, at no time during the two time periods in question has the Veteran's PTSD symptoms warranted the assignment of ratings higher than has been herein assigned or affirmed.  See Fenderson, 12 Vet. App. at 126.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As explained above, the preponderance of the evidence does not support an initial rating in excess of 50 percent for the Veteran's PTSD, for the period from July 5, 2006 to April 8, 2009, or a rating in excess of 70 percent, for the period since April 9, 2009.  

Given that the Board is remanding the issue of TDIU (see below), it need not consider here whether the Veteran's PTSD disability currently warrants referral for extra-schedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD, for the period from July 5, 2006 to April 8, 2009, is denied.

Entitlement to a disability rating of 70 percent for PTSD, from April 9, 2009, is granted, subject to the laws and regulations governing monetary awards.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claim for his PTSD disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record indicates that during the period of this appeal the Veteran's independent contractor's concern expanded from a one-person entity to a business with three employees when the government sponsored weatherization programs as an economic stimulus measure.  However, timesheets for the period from February 2010 to April 2011 indicated that the Veteran never worked a 40-hour week, only worked more than 20 hours a week on approximately three occasions, and had an estimated 16 weeks during this period in which he did not log even one hour of work.  

In addition, the April 2009 VA examiner noted that the Veteran felt trapped at this job because he could not keep pace but was afraid to quit because of the financial consequences to his employees and their small town.  During his Board hearing, the Veteran testified that he was ready to quit work immediately because of stress and paperwork.  His June 2011 private examiner also commented that the Veteran's PTSD symptoms had increased over the past few years and substantially interfered with his occupational functioning.  Dr. M.S. stated that the Veteran was psychologically disturbed at a severe level for hours to days at a time.  

Therefore, in view of the holding in Rice, the Board will bifurcate the TDIU claim and adjudicate it separately from the higher rating claim decided above.  In this case, as a result of the Board's decision herein, as of April 9, 2009, the Veteran now meets the minimum schedular percentage requirements set forth in 38 C.F.R. § 4.16(a) for a TDIU.  He is service-connected for PTSD with a 70 percent disability rating.  He is also service-connected for tinnitus with a 10 percent disability rating.  However, at the time of his Board hearing the Veteran was still employed as a contractor, although timesheets for the weatherization program submitted into evidence do not show that the Veteran ever worked 40 hours a week during a recent 14-month period.  

Further, there is insufficient medical evidence to determine if the criteria for a TDIU are met in this case.  As noted above, the Veteran was last examined by VA for his service-connected disability in April 2009.  At that time the VA examiner proffered no formal opinion as to the Veteran's employability and, indeed, the Veteran's own subsequent testimony shows that he continued to work at some level after that examination.  The Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran meets the standard of 38 C.F.R. § 4.16, or whether he is unable to secure and follow substantially gainful employment by reason of his service-connected PTSD.  

As such, the Board has determined that it must remand this claim in order to determine whether the Veteran could be entitled to an award of TDIU.  See Rice, 22 Vet. App. at 453.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the RO/AMC for consideration thereof in the first instance.  

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  Thereafter, the RO/AMC shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of an appropriate VA employability examination and/or social and industrial surveys.  

3.  After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU issue.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


